Citation Nr: 1745659	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from February 1966 to February 1968. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2013 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).

In March 2014, the Veteran appeared and testified before the undersigned Veterans Law Judge, at a Travel Board hearing held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  In May 2015, the Board remanded the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability to the AOJ.  Specifically, the Board requested that the AOJ obtain an addendum medical opinion which properly addressed the etiology of the Veteran's current bilateral hearing loss disability.  A review of the claims file indicates that an addendum medical opinion was obtained in November 2015, and properly associated with the Veteran's claims file.  As such, the Board finds that the requested development has been completed and that the matter has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure during his active duty service.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability which was incurred during active military service.  38 U.S.C.A. §§  1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In regards to the Veteran's claims for entitlement to service connection, the Board notes that VA notified the Veteran, in correspondence December 2012 of the information and evidence needed to substantiate and complete his claim including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the December 2012 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a Travel Board Hearing, held at the RO in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  The Veteran was assisted this hearing by his representative, The American Legion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Rules and Regulations for Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA regulations recognize an additional, alternative, method of entitlement to service connection for certain chronic diseases.  Specifically, if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that sensorineural hearing loss is enumerated as  "chronic" disabilities under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection for a bilateral sensorineural hearing loss disability. 

In addition to the above described VA regulations, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized law applicable to the Veteran's claim, the Board observes that the Veteran has a current bilateral hearing loss disability, under VA regulations.  See e.g. June 2013 VA Examination.  Therefore, the Board finds the Veteran has satisfied the first element of service connection, the existence of a current left ear hearing loss disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board additionally finds that the Veteran was exposed to loud noises during his active duty service.  The Veteran's DD 214 reflects that his military occupational specialty ("MOS") was a "lineman."  The Department of Defense's Duty MOS Noise Exposure Listing does not have a listing for a "lineman," however, listings for Powerline Distribution Specialist has a high probability of hazardous noise exposure.  All of the communications MOS listings (including telecommunications operations) for enlisted men have a moderate probability of hazardous noise exposure.  In addition to these noises, the Veteran has consistently reported a significant in-service exposure to acoustic trauma, including grenade fire and machine gunfire.  See e.g.  November 2012 Statement in Support of Claim.  As such, the Board finds the Veteran was exposed to acoustic trauma, in the form of loud noises, during his active duty service. 

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss disability.  Throughout his appeal, the Veteran asserts his current left bilateral hearing loss was caused by his exposure to excessive noise during service, including artillery shelling and machine gun fire.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, specifically the Veteran's service treatment records, to determine whether a nexus between his current bilateral hearing loss disability and his in-service noise exposure exists.  

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any hearing loss during his active duty service.  Examinations from his enlistment and separation from service do not suggest the Veteran experienced hearing loss at the level considered a disability under VA regulations.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-the American National Standards Institute ("ANSI").  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, in order to facilitate data comparison in this decision, the Veteran's audiometric test results from his November 1964 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
20
LEFT
5
5
20
25
15

In reviewing these results, the Board observes that the Veteran was shown to have some degree of a left ear hearing loss prior to his entrance into active duty service.  As noted above, the Court has held that threshold levels of 26 or above reflect a hearing loss disability for VA purposes, and levels of 20 decibels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley at 157.  Therefore, the results of this audiometric testing reflect the Veteran had some degree of hearing loss within his left ear prior to his entrance into active duty service, but that he did not have a left ear hearing loss disability for VA purposes.  

Thereafter, the Veteran was provided with an audiological examination in October 1967, prior to his separation from active duty service.  Again, as this examination as administered prior to November 1, 1967, the Veteran's audiometric test results from his October 1967 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
10
LEFT
20
10
5
15
5

Thus, a review of the Veteran's entrance and separation audiological examinations fails to establish the presence of a bilateral hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.

However, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  See Hensley, 5 Vet. App. at 157; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the Board notes that the Veteran's post-service medical records show he was treated for symptoms of hearing loss and that he has been subsequently diagnosed with a bilateral sensorineural hearing loss disability.  See e.g. June 2013 VA Examination. 

With regard to a nexus, the Board acknowledges that the record contains two unfavorable VA audiology examinations and opinions dated in June 2013 and November 2015.  However, as will discussed in further detail below, the Board finds both VA examiner's conclusions are not entitled to significant weight. 

First, the Board observes that the most recent VA medical opinion, dated November 2015, did not fully answer the Board's requested medical opinion.  As explained in the Boards May 2015 remand, the VA examiner was asked to discuss the significance of the shift in thresholds between the November 1964 entrance examination and the October 1966 separation examination.  A review of the VA examiner's medical opinion reveals she did not properly convert the Veteran's in-service audiological examinations to ISO standards.  As such, the examiner's opinion regarding a lack of significant threshold shifts is given no weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

Second, the Board finds the November 2015 VA examiner's opinion as to a nexus to be flawed.  Following a review of the Veteran's medical records, the examiner concluded the Veteran's current bilateral sensorineural hearing loss disability was less likely than not caused by his active duty service because the medical literature does not support delayed onset hearing loss.  As support for this conclusion, the examiner cited a 2006 study published my by the Institute of Medicine ("IOM") which stated "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure... [however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006).

The Board finds that any reliance on this particular summary would be questionable.  Specifically, the Board sees that this IOM study also suggested "[i]t is possible however that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  This pattern fits with the Veteran's lay description of his gradually worsening hearing loss after service.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  In addition, the Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand or referral, especially if it weighs in favor to the veteran.  See 38 C.F.R. § 19.9 (d)(5).  

Turning to the June 2013 VA audiological examination and medical opinion, the Board once again observes that the examiner did not properly convert the Veteran's in-service audiological examinations to ISO standards.  As such, the final conclusions of this June 2013 VA examiner are entitled to no probative weight.  See Reonal, 5 Vet. App. at 460-61.  However, a close reading of the examiner's opinion does provide some guidance as to what constitutes a "significant" shift in pure tone thresholds.  Citing to medical literature, the examiner explained that "one can expect a threshold change to vary from test to test for as much as 10dB."  Continuing, the examiner explained, "therefore, for a threshold shift to be considered a significant change, it must change more than 10dB." 

Relying upon this rationale, the Board observes that the Veteran's hearing acuity to undergo a shift, of 10dB or greater, during his military service.  Specifically, the Veteran's left ear hearing acuity was 5 dB at 500 Hertz, during his November 1964 entrance examination.  During the Veteran's October 1967 separation examination, the left ear hearing acuity was reported as 20 dB at 500 Hertz.  Therefore, this "significant" shift in left ear hearing acuity, is sufficient circumstantial evidence demonstrating an in-service occurrence of a left ear hearing loss. 

As for the right ear, the Board observes that the right ear hearing acuity was 10 dB at 500 Hertz, during his November 1964 entrance examination.  During the Veteran's October 1967 separation examination, the right ear hearing acuity was reported as 20 dB at 500 Hertz.  While this shift in pure tone thresholds does not exceed the 10 dB threshold cited by the June 2013 VA examiner, the Board does observe that it is the maximum value cited to that would be within the examiner's margin of error.  Therefore, resolving all doubt in the Veteran's favor, the Board finds it reasonable to conclude this shift in pure tone thresholds within the right ear provides circumstantial evidence of an in-service occurrence of a right ear hearing loss disability.  Specifically, the Board has considered the Court's holding that a significant decibel increase in pure tone thresholds during service is an important factor for determining an in-service incurrence, even if these shifts do not demonstrate a hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  

Moreover, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  See Hensley, 5 Vet. App. at 157; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability is warranted.  In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for a bilateral hearing loss disability, as there is competent and credible evidence of both in-service noise exposure, and post-service bilateral hearing loss disability for VA compensation purposes.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for the Veteran's bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


